DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 12-14, filed 11/11/21, with respect to the rejection(s) of claim(s) 1-13 and 17-22 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. patent application publication 2017/0269917 by Matsushima.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage section … receiving section … control section in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Inspection of the specification reveals that 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Current claim language states “set the second setting to indicate the fourth condition” and also “start the application  … and the second setting indicates the third condition” which appears to be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claims 1, 6-10, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2016/0065788 by Hosoda et al. as applied to claim 1 above, and further in view of U.S. patent application publication 2017/0269917 by Matsushima.
2)	Regarding claim 1, Hosoda teaches an image forming apparatus (figure 1, item 101; an MFP), comprising: a storage section (figure 2; various memories) configured to store a setting indicating one of a first condition for permitting start of an application both in a login state and in a logout state and a second condition for permitting start of the application only in the login state (figure 5; paragraph 41; user authentication requirement can be set to off [“first condition”] or on [“second condition”] for each specific application); a receiving section (figure 2, item 209; a touch screen operation unit) configured to receive a start instruction to start the application (figure 8, item S714; 
	Hosoda does not specifically teach control the storage section to set the setting to indicate either the first condition or the second condition based on information contained within the installation package.
	Matsushima teaches control the storage section to set the setting to indicate either the first condition or the second condition based on information contained within the installation package (paragraphs 67, 191 and 192; application can be installed on an MFP with default settings for the application).
	Hosoda and Matsushima are combinable because they are both from the MFP application installation field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Hosoda with Matsushima to add default application settings.  The motivation for doing so would have been so that “applying 
3)	Regarding claim 6, Hosoda teaches the image forming apparatus of claim 1, wherein the application is a first application, wherein the setting is an application setting corresponding to the first application, and wherein the storage section is configured to store a main body setting indicating one of a third condition or a fourth condition, the main body setting corresponding to both the first application and a second application; and wherein the control section is configured to start the application in response to receiving the start instruction if the main body setting indicates the third condition (figure 5, the global “user authentication function on/off” is a “main body setting” applying to all applications).
4)	Regarding claim 7, Hosoda teaches the image forming apparatus of claim 1, further comprising at least one of (a) an image forming section configured to print an image on an image forming medium or (b) an image reading section configured to read an image from a document (figure 2; printer and scanner disclosed within MFP).
5)	Claim 8 is taught in the same manner as described in the rejection of claim 1 above.
6)	Regarding claim 9, Hosoda teaches the method of claim 8, further comprising: receiving an instruction to begin a login process; evaluating at least one credential corresponding to a user to determine if the at least one credential can be authenticated; and in response to successfully authenticating the at least one credential, changing the image forming apparatus from the logout state to the login state (figure 6, item 603; 
7)	Regarding claim 10, Hosoda teaches the method of claim 9, wherein the at least one credential includes a user ID and a password corresponding to the user (figure 6, item 603).
8)	Regarding claim 23, Hosoda (as combined with Matsushima in the rejection of claim 1 above) teaches the image forming apparatus of Claim 1, wherein: the setting is a first setting, the application is a first application, the start instruction is a first start instruction, and the installation package is a first installation package; the storage section is configured to store a second setting indicating one of a third condition for permitting start of a second application in both the login state and the in the logout state and a fourth setting for permitting start of the second application only in the login state (figure 5; multiple applications are listed, any two could be the first and second applications with accompanying setting selections for authentication); the receiving section is configured to receive a second start instruction to start the second application (figure 8, item S714; paragraph 63; application button selection is detected); and the control section is configured to: control the storage section to set the first setting to indicate the first condition based on the information contained within the first installation package; install the second application using a second installation package; control the storage section to set the second setting to indicate the fourth condition based on information contained within the second installation package; start the second application if the image forming apparatus is in the login state or the logout state and the second setting indicates the third condition; start the second application if the image 
	NOTE: each application could have its own different default settings that are originally installed as disclosed in Matsushima.
9)	Claim 24 is taught in the same manner as described in the rejection of claim 23 above.


10)	Claims 3-5, 12 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2016/0065788 by Hosoda et al., and further in view of U.S. patent application publication 2017/0269917 by Matsushima as applied to claim 1 above, and further in view of U.S. patent application publication 2020/0007713 by Sasagawa et al.
11)	Regarding claim 3, Hosoda does not specifically teach the image forming apparatus of claim 1, wherein the application is configured to call an API that can be used only in the login state, and wherein the control section permits calling of the API in a case in which the application was started while the image forming apparatus was in the logout state.

	Hosoda and Sasagawa are combinable because they are both from the MFP application authentication field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Hosoda with Sasagawa to add checking for particular API call permissions.  The motivation for doing so would have been for increased efficiency when changing transmission permissions (paragraph 6).  Therefore it would have been obvious to combine Hosoda with Sasagawa to obtain the invention of claim 3.
12)	Claim 4 is taught in the same manner as described in the rejection of claim 3 above.
13)	Regarding claim 5, Sasagawa (as combined with Hosoda in the rejection of claim 3 above) teaches the image forming apparatus of claim 1, wherein: the storage section is configured to store a list of APIs used in the application (paragraph 72; list of transmission APIs for example); and the control section is configured to start the application on condition that the image forming apparatus is in the login state if an API that can be used only in the login state is contained in the list in a case in which the first condition is set for the application, or starts the application if the API that can be used 
14)	Regarding claim 12, Sasagawa (as combined with Hosoda in the rejection of claim 3 above) teaches the method of claim 8, further comprising: analyzing a list of APIs (paragraph 72; list of transmission APIs for example) used in the application to determine if any of the APIs can only be used in the login state; and in response to a determination that at least one of the APIs used in the application can only be used in the login state, preventing the application from starting if the image forming apparatus is in the logout state (paragraphs 9, 10 and 77; if API call requires authentication and it fails [i.e. logout state] then application can be prevented from starting).
15)	Regarding claim 17, Hosoda teaches the image forming apparatus of Claim 1, wherein the control section is further configured to: receive a call instruction to call an API used by the application; in response to receiving the call instruction while the image forming apparatus is in the login state, call the API (paragraph 63; figure 7B, item S723; after authentication access to particular application is granted and further functions requiring API calls [e.g. printing as shown in figure 6, item 605; printing being a function that can require an API call as disclosed in paragraph 81 of Sasagawa]).
	Hosoda does not specifically teach in response to receiving the call instruction while the image forming apparatus is in the logout state, evaluate at least one credential corresponding to a user to determine if the at least one credential can be authenticated; and in response to successfully authenticating the at least one credential, call the API.

Hosoda and Sasagawa are combinable because they are both from the MFP application authentication field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Hosoda with Sasagawa to add checking for particular API call permissions.  The motivation for doing so would have been for increased efficiency when changing transmission permissions (paragraph 6).  Therefore it would have been obvious to combine Hosoda with Sasagawa to obtain the invention of claim 17.
16)	Claim 18 is taught in the same manner as described in the rejection of claim 17 above.
17)	Claim 19 is taught in the same manner as described in the rejections of claims 1 and 17 above with the exception of the limitation: after the application has started, receive a call instruction to call an API used by the application (Hosoda figure 6, item 605; application such as the my-documents application can be started prior to specific scan/print/transmission API calls as disclosed in Sasagawa paragraphs 80 and 81).
18)	Claims 21 and 22 are taught in the same manner as described in the rejection of claims 6 and 7 above, respectively.


	Hosoda does not specifically teach the method of claim 9, wherein the at least one credential includes a biometric credential.
	Nomura teaches the method of claim 9, wherein the at least one credential includes a biometric credential (paragraph 96; user credentials can be biometric).
	Hosoda and Nomura are combinable because they are both from the printer user authentication field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Hosoda with Nomura to add biometric credentials.  The motivation for doing so would have been to provide the MFP with extra security.  Therefore it would have been obvious to combine Hosoda with Nomura to obtain the invention of claim 11.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672